DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       HERBERT LEE BUTLER,
                            Appellant,

                                     v.

         OFFICER CHRISTIAN CASANOVA and HALLANDALE
                 BEACH POLICE DEPARTMENT,
                          Appellees.

                              No. 4D18-1876

                              [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 17-002952
(02).

   Herbert Lee Butler, Hollywood, pro se.

  Lourdes Espino Wydler, Oscar E. Marrero and Alexandra C. Hayes of
Marrero & Wydler, Coral Gables, for appellee Officer Christian Casanova.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.